United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3509
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Kit A. King,                             * of Nebraska.
                                         *
               Appellant.                *          [UNPUBLISHED]
                                    ___________

                            Submitted: July 25, 2002

                                Filed: August 15, 2002
                                     ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Kit A. King appeals the district court’s1 denial of his motion to suppress
evidence. Mr. King argues, as he did below, that there was no probable cause to stop
the car in which he was a passenger. After carefully reviewing the record and the
parties’ arguments on appeal, we conclude, for the reasons explained by the district


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, adopting the report and recommendations of the Honorable
Kathleen A. Jaudzemis, United States Magistrate Judge for the District Nebraska.
court, that the officer in question had probable cause under the totality of the
circumstances to believe that the driver of the car had committed a traffic violation.
See United States v. Snook, 88 F.3d 605, 607 (8th Cir. 1996) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-